NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                       JAN 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 JENNIFER MARIE JONES,                            No. 15-16279

               Plaintiff-Appellant,               D.C. No. 2:12-cv-01383-JAT

   v.
                                                  MEMORANDUM*
 TOWN OF QUARTZSITE; et al.,

               Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    James A. Teilborg, District Judge, Presiding

                            Submitted January 18, 2017**

Before:       TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

        Jennifer Marie Jones appeals pro se from the district court’s judgment

dismissing her 42 U.S.C. § 1983 action alleging federal and state law claims. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s dismissal under Federal Rule of Civil Procedure 41(b). Al-Torki v.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Kaempen, 78 F.3d 1381, 1384 (9th Cir. 1996). We affirm.

      The district court did not abuse its discretion in dismissing Jones’s action for

failure to prosecute where Jones had agreed to the trial date and had been warned

that her case would be dismissed if she was not prepared to proceed on the date set

for trial. See id. at 1384-85 (discussing the factors the court should consider in

evaluating whether to dismiss a case for failure to prosecute). We reject as

unsupported by the record Jones’s contention that the district court failed to

consider less drastic sanctions.

      Because we affirm the district court’s dismissal of Jones’s action for failure

to prosecute, we do not consider her challenges to the district court’s interlocutory

orders. See id. at 1386 (“[I]nterlocutory orders, generally appealable after final

judgment, are not appealable after a dismissal for failure to prosecute, whether the

failure to prosecute is purposeful or is a result of negligence or mistake.” (citation

and internal quotation marks omitted)).

      AFFIRMED.




                                           2                                     15-16279